IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ALVIN SHELDON KANOFSKY AND                 : No. 50 EM 2017
JACOB DANIEL KANOFSKY,                     :
                                           :
                   Petitioners             :
                                           :
                                           :
            v.                             :
                                           :
                                           :
TAX REVIEW BOARD,                          :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2017, the Petition for Acceptance of Petition for

Allowance of Appeal is DENIED.